DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  The recitation of “the light source” in line 2 is suggested to change to - - the light emitting device - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of claims 8 and 20 are not supported by specification as originally filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claims 8 and 20 are vague and indefinite because they define the second reading region completely separate from the first reading region which is conflicting with the limitation of claim 1 (lines 5-7) and with claim 13 (lines 8-10).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 13, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins, Jr et al. (US 8,960,549).
Regarding claims 1, 9 and 13, Collins a self-checkout apparatus (fig. 1), comprising: a registration device (160); and a settlement device (150), comprising: a first reading component (265A, 265B, 265C, 265D or 265E) configured to read a symbol (barcode, col. 2, lines 46-49) attached to a commodity when located in a first reading region; at least one second reading component (235A, 235B or 235C) configured to read the symbol attached to the commodity when located in a second reading region entirely or partially overlapping the first reading region; and a light emitting device (col. 2, lines 39-42) provided in the first reading component (figs. 2A-2B).
Regarding claims 2, 10 and 14, Collins further teaches wherein the first reading component and the second reading component each respectively includes a camera that images the commodity, and the light emitting device is a light source for the first reading component and the second reading component to facilitate imaging the commodity (col. 4, lines 4-45 and col. 6, lines 24-28).
Regarding claims 5 and 17, Collins further teaches wherein the second reading component (235C) is less conspicuous than the first reading component (fig. 2B).
Regarding claims 6 and 18, Collins further teaches a plurality of second reading components (235A-235C, fig. 2B).
Regarding claims 7 and 19, Collins further teaches wherein the second reading region partially overlaps the first reading region (fig. 2B).
Regarding claims 8 and 20, Collins further teaches wherein the second reading region is completely separate from the first reading region (fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Becker (US 2019/0394404).
Regarding claims 3, 4, 11, 12, 15 and 16, Collins teaches all subject matter claimed as applied above.  Collins further teaches the settlement device further comprises an imaging component configured to expose the first reading component and the second reading component to light and imaging the commodity in synchronization with the light emission timing of the light source (col. 4, lines 4-45 and col. 6, lines 24-28) except for the light source emits light at a fixed interval or an imaging time of the second reading component is longer than an imaging time of the first reading component.
However, Becker teaches settlement device having first reading component (110-2) and a second reading component (110-1); wherein light source emits at a fixed interval or an imaging time of the second reading component is longer than an imaging time of the first reading component (fig. 1C and [0024]).
In view of Becker’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Collins by incorporating the teaching as taught by Becker since it is just a matter of selecting illumination interval so as to allow the reading components can capture image (see Becker: [0024]).
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Handshaw et al. (US 2021/0375104); Cunningham et al (US 2013/0278425); Olmstead et al. (US 8,356,749); Goncalves (US 2010/0217678); Goncalves et al. (US 2010/0059589); Rando (US 6,446,870) and Drzymala et al. (US 2010/0252635) are cited because they are related to self-checkout apparatus comprising settlement device having first and second reading components and illumination component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887